Holden, J.,
delivered the opinion of the court.
This is a replevin suit for the possession of two mules and certain farm implements, instituted by the appellant, Albert Roberts, in the Circuit court of Monroe county. On motion there was a judgment rendered, dismissing the case upon the ground that the court had no jurisdiction because the plaintiff had intentionally and falsely overvalued the property in the affidavit, for the purpose of obtaining jurisdiction in the circuit court. From the judgment of dismissal this appeal is taken.
It appears that the property sought to be recovered by the writ of replevin consisted of two mules, one valued at one hundred and thirty-five dollars, and the other at one hundred and twenty-five dollars, and also several farm implements of small value. The above valuations .of the property were set out in the affidavit filed by the plaintiff, and at the trial the plaintiff testified very positively that the two mules were worth more than two hundred dollars basing his estimate of the value of the stock upon what he had paid for them a short time previously, when he purchased one of the mules from the appellee Gay for the sum of one hundred and forty dollars. Another witness, Hutch Walton, valued the mules at about one hundred and eighty dollars. The appellee, defendant in the court below, introduced several witnesses, including the sheriff of the county, who testified that the value of the stock was as low as sixty to eighty dollars. With this conflict in the evidence as to the value of the property before the court, a motion was made by the appellee to dismiss the case, for the reason that it appeared from the evidence that the value of the property was less than two hundred dollars, ánd that *633the valuation was false in the affidavit, and in the testimony, and that the stock was intentionally overvalued by the plaintiff in order to confer jurisdiction upon the circuit court. The judge, with this conflicting testimony before him, sustained the motion and dismissed the case.
It is true that under section 706, Code of 1906, if the suit shall be brought in the circuit court, with a false valuation of the property involved, on purpose to confer jurisdiction, the plaintiff shall be nonsuited; but the court is not authorized to dismiss the action unless it manifestly appears that the overvaluation was intentionally made for the purpose of obtaining jurisdiction, and was not a reasonable and bona-fide estimate of the value of the property sued for. From the evidence in the record before us, we think there was such a dispute in the testimony as to the value of the two mules that it could not have manifestly and palpably appeared to the trial judge that the overvaluation, if such there was, was intentionally made by the plaintiff in order to obtain jurisdiction. But the testimony reasonably and fairly shows that the valuation of the mules in the affidavit at more than two hundred dollars was made in good faith, and it could not be said from the bench, as a matter of law, which might follow from conclusive and undisputed testimony, that the plaintiff intentionally placed a false value upon the property in order to confer jurisdiction upon the circuit court. Before a suitor can be dismissed peremptorily by the court on the ground of intentionally and falsely undervaluing or overvaluing his property for the purpose of obtaining jurisdiction, it should appear conclusively and manifestly that the plaintiff knowingly and intentionally misrepresented the value of his property, and thus practiced a fraud upon the court for the purpose of obtaining jurisdiction therein. Fenn v. Harrington, 54 Miss. 733; Ball v. Sledge, 82 Miss. 749, 35 So. 447, 110 *634Am. St. Rep. 654; Johnson v. Tabor, 101 Miss. 78, 57 So. 365; Thompson v. Poe, 104 Miss. 586, 61 So. 656. The testimony in this record does not warrant such a peremptory conclusion. Therefore the judgment of the lower court is reversed, and the case remanded.

jReversed and remanded.